Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       06-OCT-2020
                                                       01:59 PM


                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     KIPP HAOLE, Petitioner,

                                 vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Remigio, assigned by reason of vacancy)

          Upon consideration of petitioner Kipp Haole’s petition

for writ of habeas corpus, filed on September 16, 2020, and the

record, it appears that petitioner presents no special reason for

this court to invoke its jurisdiction and has alternative means

to seek the requested relief.   See Oili v. Chang, 54 Haw. 411,

412, 557 P.2d 787, 788 (1976) (“[The supreme] court will not

exercise its original jurisdiction in habeas corpus proceedings

when relief is available in a lower court and no special reason

exists for invoking its jurisdiction.”).     Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fees.

          DATED: Honolulu, Hawai#i, October 6, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Catherine H. Remigio




                                2